t c memo united_states tax_court richard h cullifer transferee petitioner v commissioner of internal revenue respondent docket no filed date r issued a notice of transferee_liability to p to collect n’s unpaid federal_income_tax pursuant to sec_6901 r argues that under texas state law p has transferee_liability with respect to a special dividend that n distributed to p and p has transferee-of- transferee_liability with respect to p’s proceeds from his sale of n stock held p is a transferee under federal_law principles pursuant to sec_6901 held further under texas state law p has transferee_liability with respect to the special dividend held further under texas state law p has transferee-of- transferee_liability with respect to the proceeds from the sale of n stock william o grimsinger renesha n fountain and rita renee huey for petitioner robert m morrison joseph a peters candace m williams katelynn m winkler courtney m hill and julie ann p gasper for respondent memorandum opinion1 laro judge in a notice of liability respondent determined that petitioner is liable for dollar_figure plus interest as a transferee of the assets of neches industrial park inc neches or sometimes nip the underlying tax_liabilities involved in this case are neches’ federal_income_tax deficiencies and penalties for the taxable years ending date and years at issue petitioner resided in florida when he filed his petition this case was tried before judge diane l kroupa in date on date judge kroupa retired from the tax_court on date the court issued an order informing the parties of judge kroupa’s retirement and proposing to reassign this case to another judicial_officer of the court for purposes of preparing the opinion and entering a decision based on the record of trial or alternatively allowing the parties to request a new trial on date both parties filed a response consenting to the reassignment of this case on date the court issued an order assigning this case to judge david laro the primary issue in this case is whether petitioner is liable for neches’ tax_liabilities for the years at issue as a transferee pursuant to sec_6901 for the reasons stated herein we hold that he is background3 i richard h cullifer petitioner attended florida state university for college and graduated with a degree in finance after graduation petitioner worked at several banks including in c s bank’s commercial banking program while at c s bank petitioner became acquainted with henry weitzman whose business partner was a c s bank customer mr weitzman taught petitioner the ropes on real_estate development at some point petitioner decided to leave the commercial banking business and to go into real_estate development petitioner stayed in the real_estate business and is currently a commercial real_estate developer and operator unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure because of the reassignment of this case for purposes of preparing the opinion and entering the decision we did not have an opportunity to observe the demeanor of witnesses we therefore make no inferences of credibility except those which may be judged from the written record ii neches in mr weitzman told petitioner about a business opportunity involving cantex chemicals inc cantex a company created to hold a chemical storage site that he and two partners had purchased in the site was in beaumont texas and included a port facility petitioner visited the site but decided not to pursue that opportunity because of personality conflicts with one of mr weitzman’s business partners texas partner in following the death of the texas partner mr weitzman contacted petitioner regarding cantex petitioner visited cantex but this time he was given a tour by william bill castleman the on-site manager after inspecting the docks petitioner realized that cantex was a unique facility that had potential at around this time ken tummel executive vice president of continental nitrogen resources cnr alerted petitioner to opportunities in the ammonia storage and import business on the basis of his research into the ammonia business petitioner learned that america’s demand for ammonia exceeded its supply in addition most american ammonia plants were built in the 1960s energy inefficient and located inland petitioner therefore concluded that there was an unmet market demand for coastal ammonia import and storage facilities in mr weitzman bought out his partners’ interests in cantex around that time petitioner became an officer and director of cantex the cantex property was as petitioner described absolutely a disaster originally a fertilizer plant built in the late 1960s by the mobil chemical agricultural division cantex was full of asbestos and had concrete retainage ponds full of old chemicals and its fertilizer production bagging and warehouse facilities had not been in use for decades petitioner hired an environmental remediation firm to clean up the entire site and disposed of everything on site with the exception of the warehouses a big_number ton ammonia tank built by chicago bridge iron pipe racks rail tracks a wooden dock and an office building petitioner also built a new dock finally petitioner purchased from exxon an anhydrous ammonia storage_facility with a big_number ton ammonia tank in great falls montana petitioner hired an engineering firm to dismantle the exxon facility and reconstruct it on the cantex site following petitioner’s rehabilitation plans the cantex site’s final storage capacity was approximately big_number tons petitioner did not like the name cantex and renamed the company neches industrial park inc after the neches river on which it was located petitioner was neches’ sole officer and director and in he became a shareholder as well the other shareholder was furtivus inc a canadian corporation owned by the weitzman family robert thomas served as neches’ longstanding attorney and accounting firm funchess mills white funchess served as neches’ accountant funchess prepared neches’ quarterly and annual financial statements employment_tax returns federal and state_income_tax returns and state franchise tax returns although neches initially offered only ammonia storage services over time it provided sulfur glycol and liquid asphalt storage services as well by petitioner had grown neches into a business with monthly revenue of dollar_figure to dollar_figure neches’ tenants included dupont a a fertilizer ltd cnr chemcycle inc and martin gas sales inc martin petitioner worked at neches full time until approximately returning to florida every weekend to be with his family in petitioner hired more employees to handle the day-to-day operations of neches and transitioned to a business development role since petitioner’s business development work could be performed remotely petitioner began working increasingly from his office in jupiter florida the office building was owned by rich international an s_corporation wholly owned by petitioner starting around rich international mr thomas is certified by the texas board_of legal specialization in estate_planning probate law and tax law over the past years mr thomas has represented clients in over corporate purchase and sale transactions began sending neches monthly invoices for petitioner’s management fees these management fees included petitioner’s travel and office expenses and were not subject_to a written management agreement between neches and rich international starting in petitioner became interested in selling neches between and petitioner engaged in discussions with several companies--eg duke energy buckeye pipeline kinder morgan liquid terminals llc kinder morgan and kaneb pipe line partners l p --regarding the possible sale of neches iii midcoast investments inc in date jim lelio an executive at kinder morgan introduced petitioner to graham paul wellington of midcoast investments inc during this time petitioner was also engaged in the development and operation of a restaurant chain called quarterdeck petitioner focused on real_estate acquisition and development for the restaurants while his partner paul flanigan handled the restaurants’ day-to-day operations because petitioner performed work for both neches and the quarterdeck restaurants out of his florida office petitioner charged half of the office expenses to neches and the other half to buffalo holdings inc buffalo holdings a c_corporation petitioner created to invest in his restaurant business these office expenses included salary and health benefits for petitioner’s secretary as well as rich international’s loan payments on the office building midcoast midcoast was looking for companies that fit a certain acquisition profile --ie c corporations that had recently experienced large taxable gain mr wellington explained to petitioner that buyers prefer to buy assets for a step-up_in_basis and that sellers prefer to sell stock thus triggering only a single level of taxation mr wellington further explained that midcoast could help buyers and sellers achieve the best of both worlds by buying a company shortly before or after its sale of assets midcoast would in turn employ high- basis low-market-value assets--eg charged-off receivables--to offset the taxable gain from the asset sale in their asset recovery business in addition midcoast would pay sellers a premium calculated on the size of the taxable gain on date mr wellington sent petitioner a letter stating it was a pleasure speaking with you regarding midcoast investments’ acquisition criteria as discussed midcoast in sic interested in purchasing the stock of certain c-corporations in instances where a c-corporation has sold its assets midcoast may have an interest in purchasing of the stock for a price significantly higher than the shareholders might otherwise realize midcoast pursues these acquisitions as an effective way to grow our parent company’s asset recovery operations it is important to note that after midcoast completes its stock acquisition the target company is not dissolved or we observe that midcoast has been involved in a number of transactions in cases that have come before us see eg hawk v commissioner tcmemo_2012_259 feldman v commissioner tcmemo_2011_297 starnes v commissioner tcmemo_2011_63 aff’d 680_f3d_417 4th cir griffin v commissioner tcmemo_2011_61 consolidated but re-engineered into the asset recovery business and ultimately becomes an income producer for midcoast enclosed was a midcoast promotional brochure which described its history its target_corporation profile and the benefits that it provides between date and date petitioner and mr wellington kept in routine contact petitioner kept mr wellington informed about his efforts to sell neches and even spoke highly of mr wellington and midcoast to potential buyers martin midstream partners l p and kaneb pipe line partners l p in date petitioner told mr wellington that a closing in looks good in june or date mr wellington and donald stevenson director of corporate acquisitions of midcoast financial inc also midcoast met with according to the promotional brochure midcoast credit corp was founded in as a network of mortgage banking branches throughout the northeastern united_states in midcoast credit corp shifted its focus to the asset recovery business and became a buyer of charged-off debt portfolios from major banking institutions in midcoast credit corp formed midcoast investments inc to identify and acquire corporations suitable for conversion into the asset recovery business in date midcoast investments inc sold all of its assets to midcoast financial inc we refer to both entities as midcoast references to midcoast for dates before date shall be to midcoast investments inc references to midcoast for dates after date shall be to midcoast financial inc petitioner in jupiter florida during this meeting petitioner inquired about transferee_liability mr stevenson explained that as long as the corporation held enough assets to discharge its liabilities no transferee_liability would exist iv morgan joseph co inc meanwhile in date petitioner attended a merrill lynch seminar regarding investment banking for small businesses at the seminar petitioner met an investment banker at merrill lynch named john stuart who later introduced him to omar abboud a managing director at the investment banking firm of morgan joseph co inc morgan joseph who specialized in the chemical industry in date petitioner spoke with mr abboud about neches’ history its current financial state its plans for future development and growth and his desire to sell neches mr abboud was impressed by petitioner’s success in developing neches and believed that a number of companies would consider neches an attractive acquisition target petitioner told mr abboud and his associate kelly walters that many of neches’ potential acquirers were master limited_partnerships mlp which could not purchase neches stock petitioner further explained that although mr wellington had previously resigned from midcoast investments inc during the sale to midcoast financial inc he attended the meeting with petitioner at mr stevenson’s request because of the low inside_basis of neches’ assets an asset sale would not be tax efficient following their conversation mr abboud and mr walters began researching potential creative structure s that could mitigate or circumvent petitioner’s conundrum on date mr abboud and mr walters held a conference call with petitioner to discuss a powerpoint presentation prepared by the morgan joseph team the powerpoint presentation covered neches’ valuation potential buyers and their acquisition criteria an efficient transaction structuring alternative and the team’s recommendations on a slide titled structuring considerations the morgan joseph team explained why stock transactions were preferred by sellers why asset transactions were preferred by buyers and how to use an nol intermediary as a tax-efficient alternative according to morgan joseph the use of an nol intermediary was an i nnovative structure which maximizes cash to seller while eliminating need for additional investment by buyer in order to achieve passthrough status the morgan joseph team recommended that the best way for petitioner to maximize the value of neches was for morgan joseph to create an auction environment through an orchestrated sale process to sell in an email dated date petitioner told mr abboud that the inside_basis of neches’ assets was approximately dollar_figure million and told mr abboud to assume that his outside_basis in neches stock was zero neches’ assets and then to hold a separate bidding contest among various nol companies who are interested in buying shell companies with post-sale cash and tax_liabilities following the conference call petitioner decided not to hire morgan joseph because of his existing connections with many of the potential buyers and because of morgan joseph’s sizable retainer fees however petitioner stayed in contact with mr abboud and kept mr abboud updated on the status of various deals that he was working on v sale of neches’ operating_assets in date petitioner met with executives from kinder morgan regarding the sale of neches’ assets negotiations lasted all day and the parties reached a hand-shake deal at a baseball game of petitioner’s son kinder morgan wished to close the transaction by date on date neches and kinder morgan signed a nonbinding term sheet regarding the sale of neches’ operating_assets on date petitioner called mr wellington of midcoast and informed him of the asset sale to kinder morgan on date mr wellington sent petitioner a letter requesting neches’ most recent financial statements and tax returns an updated tax basis of the assets being sold and various other financial information so that he could revise the comparative stock acquisition exhibit premised on the dollar_figurem asset sale mr wellington further represented that if he received the requested information by next week he could almost guarantee midcoast will meet your intended timeframes and maximize your net_proceeds the kinder morgan deal did not go through martin one of neches’ tenants held a right_of_first_refusal to purchase neches’ assets within days of a purchase agreement on date neches notified martin of the pending sale to kinder morgan on date martin notified neches that it would exercise its right_of_first_refusal on date neches and martin entered into a purchase and sale agreement in which martin agreed to purchase for dollar_figure million all of neches’ operational assets including land tanks dock facilities rails buildings pipelines and all other physical facilities affixed to the land martin also purchased neches’ intangible assets including its contracts goodwill licenses and permits intellectual_property rights and rights in insurance proceeds pursuant to the purchase and sale agreement neches retained its preclosing liabilities including a prepaid lease obligation to koch nitrogen international sarl koch litigation liability relating to a title dispute in a newly constructed ammonia tank and environmental liabilities in addition the purchase and sale agreement required neches to set_aside funds from the purchase proceeds into various escrow accounts collectively pat and koch escrows including dollar_figure in a pat tank repair escrow account dollar_figure in a port arthur tank escrow account and dollar_figure in a koch lien escrow accountdollar_figure in or around neches entered into a lease agreement with duke energy duke scheduled to begin in date pursuant to the lease agreement duke made a dollar_figure million prepaid rent payment to neches when koch purchased duke duke assigned its neches lease to koch kinder morgan was concerned that a natural disaster would render the beaumont site unable to deliver on neches’ lease obligations and it negotiated for petitioner to be liable for such contingencies in late petitioner hired a company called port arthur to construct two ammonia storage tanks pat tanks which were completed in early during water tests one of the tanks experienced foundation failure as a result of the construction defect petitioner did not make the final payment on the pat tanks resulting in a mechanic’s lien of dollar_figure on the tanks pursuant to the purchase and sale agreement neches was responsible for the repair costs of the defective pat tank thus if repair costs were less than dollar_figure neches would be refunded the difference from the pat tank repair escrow if repair costs exceeded dollar_figure neches would pay martin the difference repair costs ultimately totaled dollar_figure leaving the pat tank repair escrow with dollar_figure belonging to neches pursuant to the purchase and sale agreement unless martin defaulted on continued also on date petitioner signed a noncompetition agreement with martin which precluded him from entering the ammonia storage and handling business within the united_states and from engaging in general terminaling services within miles of the gulf coast for a term of years as consideration martin paid petitioner dollar_figure million with dollar_figure million due at closing and dollar_figure paid each year for years on date martin wired dollar_figure in asset purchase proceeds to an escrow account at the beaumont title co on date after various expenses had been paid and the pat and koch escrows had been funded from the asset sale proceeds beaumont title co transferred dollar_figure to neches’ merrill lynch bank account also on date beaumont title co transferred dollar_figure million to petitioner’s personal bank accountdollar_figure following the asset sale to martin neches had no operating_assets and could no longer operate as an ammonia facility in connection with its purchase of continued the duke lease agreement as a result of force majeure neches would receive from the escrow account dollar_figure on the last date of each month starting on date and continuing until no funds were left in escrow petitioner did not report the dollar_figure million as income on his personal federal_income_tax return the neches assets martin also hired approximately half of neches’ employees shortly thereafter neches terminated the employment of its remaining employees vi stock enhancement transaction while the asset sale was pending on date mr abboud told petitioner about a firm that provides the same services as midcoast albeit using a different structure the attraction to this group is that i believe they will pay you more than midcoast for the stock of the company mr abboud asked petitioner who he was using for tax counsel and petitioner put mr abboud in contact with mr thomas and keith kelly a certified_public_accountant c p a and vice president of funchess on date petitioner wrote to mr thomas regarding his plans after the close of the martin asset sale robert remember as we get into pat tank koch etc - all escrow accounts names need to be something besides neches next step after tuesday assuming it happens is to wind neches down and sell neches stock to stock enhancement group --ny wall street deal--i can explain this to you petitioner waived in writing the attorney-client_privilege as to mr thomas’ representation in these transactions petitioner understood that the buyer in a stock enhancement transaction viewed the acquired company’s tax_liability as an asset that it could utilize on date petitioner explained the stock enhancement transaction to mr thomas as follows stock enhancement is based entirely on tax_liability the fed state tax_liability is the magical amount of cash that has to be in neches i was simply trying to find an easy path forward to getting yacht club escrows and misc a r out of neches in order to execute the stock enhancement deal a morgan joseph hired to orchestrate stock enhancement transaction at some point before date petitioner received a letter of intent from midcoast offering to purchase neches at a dollar_figure million premium--the purchase_price in excess of neches’ fair_market_value petitioner forwarded midcoast’s offer to mr abboud mr abboud was surprised that midcoast had offered a premium representing of neches’ federal tax_liability rather than the that midcoast traditionally used to calculate its premium payment morgan joseph offered to orchestrate a sale of neches’ stock for a dollar_figure fee this fee was based on the difference between the premium offered by yacht club holdings l p yacht club is a partnership engaged in the development of commercial office buildings at the time yacht club was owned by neches and by the richard h cullifer revocable_trust rhc trust which petitioner had created midcoast of neches’ federal tax_liability and the premium offered by another company of neches’ federal tax_liability on date petitioner as president of neches signed an engagement agreement to hire morgan joseph to render financial and advisory investment banking services for the sale of neches stockdollar_figure b mr thomas sounds warning bells on date mr thomas wrote to petitioner expressing concerns about the viability of the stock enhancement transaction after talking with omar i still have the same feeling that any buyer of the stock may not be able to get the tax benefits they think they will get if they ever get audited but that won’t be our issue as long as we carefully limit our reps and warranties in the sale agreement mr thomas concluded do not sign any letter of intent or anything else regarding a potential nip stock sale until you let me review bless it from the legal end we don’t want to get trapped here on date mr thomas wrote to mr walters and mr abboud seeking certain representations and warranties in a stock purchase and sale although petitioner signed the engagement agreement in his capacity as president of neches morgan joseph’s objective was to maximize the value of the neches stock agreement including petitioner would not warrant that midcoast could achieve the desired tax outcome midcoast would not be entitled to any purchase_price reduction if on audit the desired tax outcome is not achieved midcoast would bear the costs of a tax audit and midcoast would indemnify petitioner against any_tax claims arising from the transaction that same day mr abboud replied stating i don’t believe anyone will give you what you are requesting it amounts to a road map for anyone challenging the deal richard is selling the stock of his company if a buyer sees value in the tax_attributes whatever they are nol’s etc so be it we wouldn’t ask for your specific protections in a straight stock sale under any other circumstances i agree that richard needs protection in the agreements but i would think that a rep that the buyer is acquiring all liabilities other than x y z would suffice on date mr thomas replied well omar actually it just amounts to me looking out for my client i’m not trying to kill a deal make a sale or make a commission here where i am from there is a time-honored axiom of high finance which goes like this pigs git fat and hogs git et c pre-stock-sale asset transfers after the sale of neches’ operating_assets to martin and before the neches stock sale petitioner caused neches to transfer many of its remaining assets to entities controlled by petitioner and entities controlled by the weitzman family--ie furtivus inc furtivus hawco inc hawco and tapel financial corp tapel during may through date neches made the following cash transfers to rich international yacht club and buffalo holdings recipient date amount rich international yacht club buffalo holding sec_5 dollar_figure big_number big_number big_number big_number big_number big_number big_number in addition on date neches assigned the dollar_figure million koch lien escrow account to yacht club on date neches paid dollar_figure to toyota of stuart for the purchase of a toyota runner which was recorded in its general ledger as a management fee to rich international finally on august these cash transfers are in addition to the management fees that neches paid to rich international for petitioner’s services and expenses neches sold it sec_90 interest in yacht club to buffalo holdings in exchange for a dollar_figure promissory note from buffalo holdings with respect to the weitzman family on date neches paid dollar_figure to hawco to retire its debts to furtivus and hawco in addition on date neches transferred dollar_figure to tapel d petitioner selects midcoast for stock enhancement transaction on date mr abboud and mr walters held a conference call with petitioner to discuss a bid summary that the morgan joseph team had prepared the bid summary compared the purchase offers of three companies--krilacon red bridge and midcoast krilacon red bridge midcoast purchase_price assumed tax_liability shareholder premium percent of tax_liability premium amount over original midcoast premium offer dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure because petitioner had brought midcoast to the table morgan joseph’s fees for a stock sale to midcoast was dollar_figure rather than the dollar_figure fee for a sale to krilacon or red bridge whose involvement morgan joseph had secured in addition to the purchase_price midcoast agreed to reimburse petitioner for the dollar_figure fee petitioner performed minimal due diligence for the stock sale although petitioner asked mr thomas to check the bidders’ references petitioner did not instruct any of his advisers to research the bidders’ financial situation their history or operations the status of previously acquired companies how the desired tax outcomes would be achieved or the legality of the stock enhancement concept the midcoast references mr thomas called were mark fullmer gerald mogg and robert barron mr thomas did not ask any of the references what happened to the companies after the transaction nor did he question them about the transaction’s tax aspects or potential risks even though midcoast offered the lowest shareholder premium petitioner ultimately selected midcoast for the stock enhancement transaction according to petitioner midcoast was his top choice because he had developed a level of comfort and familiarity with midcoast from his prior interactions with midcoast mr fullmer was an attorney who had represented a client in a recent stock sale to midcoast mr mogg was a seller-side accountant involved in a prior stock sale finally mr barron had represented a client in the stock sale to midcoast but was currently midcoast’s attorney for the neches stock sale and from seeing its name for many years on a building along i-95 in palm beach county florida at the request of morgan joseph midcoast submitted a revised letter of intent dated date for a proposed acquisition of of neches’ stock at a dollar_figure premium on date petitioner personally and as president of furtivus signed the revised letter of intent on date mr thomas wrote to petitioner suggesting that he consider hiring an additional attorney to represent him in the stock sale to midcoast mr thomas explained that he and midcoast’s lawyers could start digging in against each other over certain terms which would protect us if the services comes calling and keep you from being any worse off than if you just dissolved nip and took the cash such terms include midcoast’s indemnity of you for any taxes penalties interest due on irs audit of our tax_return and an agreement not to liquidate nip and midcoast for a period of years maybe petitioner was appointed the president of furtivus in spring of to facilitate the sale of neches’ assets to martin and to sign related documents e petitioner becomes shareholder of neches upon further reflection furtivus decided that it did not want to proceed with the midcoast stock enhancement transaction on date neches executed a stock_redemption agreement to redeem furtivus’ interest in neches for dollar_figure the stock_redemption agreement was to be effective date before the date on which furtivus signed the midcoast letter of intent on date neches wired the stock_redemption payment to related-entity hawco f special dividend to petitioner on date petitioner as sole director of neches caused neches to declare a special dividend to himself of dollar_figure in satisfaction of that dividend neches assigned to petitioner a hibernia national bank operating account of dollar_figure the port arthur tank escrow account of dollar_figure the pat tank repair escrow account of dollar_figure a chemcycle loan receivable of dollar_figure insurance premium refunds of dollar_figure and the buffalo holdings promissory note of dollar_figure the cumulative value of the assets distributed was dollar_figure g neches’ balance_sheet as of date following the martin asset sale william keith kelley of funchess prepared neches’ compiled financial statements as of date and calculated neches’ tax_liabilities as of that date in performing these duties mr kelley did not audit neches’ books nor review its general ledger for accuracy since neches had not engaged in any transactions following the special dividend and before the stock sale neches’ balance_sheet appeared as follows on both august and assets cash accrued interest receivable total assets liabilities accrued federal_income_tax prepaid estimated_tax accrued florida income_tax accrued texas franchise tax total liabilities shareholder’s equity total equity dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number in calculating neches’ federal_income_tax liability funchess did not reduce neches’ taxable_income by the accrued texas franchise tax because that expense is not deductible until it is paid h midcoast stock purchase and sale agreement meanwhile on date chandrakant shah part owner and manager of midcoast created neches holdings llc neches holdings to be the acquiring entity in the neches stock sale transaction midcoast was neches holdings’ sole member and manager on or around date midcoast sent mr thomas a draft purchase and sale agreement psa for the purchase of neches stock this agreement identified neches holdings as the buyer mr thomas was alarmed by this substitution and wrote to petitioner one thing right off the top that should be a deal killer--where the hell did midcoast go if we do the deal with neches holdings llc a delaware llc we might as well be going with red bridge or krilacon the business risk to you without midcoast or other party with money is that there is no one there to step up and honor the indemnity for tax_liabilities fye for year ending which would otherwise be due on corp asset sale to martin if irs comes calling in or neches holdings does something screwey post stock sale that gets us in trouble with irs or whoever seems to me midcoast must be a party or at least guarantee the performance of all obligations etc of neches holdings under the agreement on date a share purchase agreement was executed among midcoast neches holdings neches and petitioner the agreement provided that midcoast would pay petitioner dollar_figure in return for all outstanding neches stock the agreement further provided that neches holdings would be responsible for filing and paying neches’ state and federal_income_tax liability for the fiscal_year ending date to the extent that such tax_liability is due given the company’s post-closing business activities on the same day neches holdings borrowed dollar_figure from midcoast by demand note the law firm berger singerman acted as the escrow agent for the transaction the purpose of the escrow arrangement was two-fold to ensure that the cash would remain in neches when ownership was transferred and to ensure that neches was being purchased using outside funds pursuant to the share purchase agreement on date neches wired dollar_figure and midcoast wired dollar_figure to a berger singerman trust account on date berger singerman wired dollar_figure from its trust account to an account held by neches also on date berger singerman wired dollar_figure into an account held by petitioner on date berger singerman wired the remaining dollar_figure to midcoast after closing midcoast paid dollar_figure to morgan joseph for petitioner’s investment banking fees petitioner did not report the gain from the sale of neches stock on his personal federal_income_tax returndollar_figure an internal_revenue_service irs audit of petitioner’s personal tax_return in revealed that petitioner had failed to report the dollar_figure million continued vii midcoast and neches holdings’ post-stock-sale transactions following the stock sale and unbeknownst to petitioner midcoast and neches holdings engaged in a number of transactions to further remove assets from neches and to offset its taxable gain on date neches wired dollar_figure to midcoast in return for a demand note from neches holdings first demand note on date neches wired another dollar_figure to midcoast in return for another demand note from neches holdings second demand note on date neches holdings sold neches to wilder capital holdings llc wilder and as consideration wilder assumed the liabilities for the first and second demand notes wilder was owned by craig stone larry austin and walter schmidt who also owned bay area business enterprises ltd babe the starwalker group llc starwalker and korea star distressed asset fund llc korea star on that same day neches declared a dividend to wilder distributing the first and second demand notes also on date neches declared a special dividend to craig stone and korea star and wired continued noncompete payment and the gain from his sale of neches stock shortly thereafter petitioner paid the deficiency penalties and interest resulting from these omissions dollar_figure to babe as payment for the special dividend these transactions left neches with a negative cash balancedollar_figure on date wilder contributed a interest in a michael carrie inc loan mci loan to neches the mci loan was part of a portfolio of distressed debts purchased at auction by babe for dollar_figure on date viii neches’ federal_income_tax return neches’ federal_income_tax return for the period ending date was signed by craig stone as president and was received by the irs on date on this return neches reported capital_gain of dollar_figure from the asset sale and dollar_figure of rental income to offset some of that gain neches claimed a loan basis of dollar_figure in the mci loan and a bad_debt_loss of dollar_figure neches claimed a dollar_figure loss on its tax_return for the period ending date on date the irs received from neches a form_1139 corporation application_for tentative refund which on date before the stock sale to wilder neches also wired dollar_figure to starwalker and dollar_figure to babe entities affiliated with wilder michael carrie inc was a clothing manufacturer in the new jersey area that had gone out of business in the late 1990s claimed an nol_carryback of dollar_figure for the tax_year ended date on date the irs issued a refund to neches of dollar_figure which was deposited into a babe account a day later in addition the irs had previously refunded neches’ prepaid taxes of dollar_figure on date which had also been deposited into a babe account on date ix irs audit of neches in and respondent conducted an investigation into neches’ taxable years ended date and date on date respondent mailed neches a notice_of_deficiency which disallowed a deduction for management fees of dollar_figure a deduction for professional fees of dollar_figure and a dollar_figure bad_debt_loss for the mci loan the notice_of_deficiency was returned to the irs unclaimed neches did not respond to respondent’s examination nor did it file a petition with the tax_court in response to the notice_of_deficiency on date respondent assessed the tax and penalties set forth in the notice_of_deficiency for the years at issue tye sept deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number revenue_officer jerry young ro young was assigned to collect on neches’ outstanding tax ro young filed notices of federal_tax_lien with the texas and florida secretaries of state and sent copies to neches he further sent neches a form_1058 notice of balance due informing neches of its collection appeal rights neches did not respond to these letters ro young checked various internal_revenue_service internal databases for bank accounts held by neches and levied mostly unsuccessfully on the accounts that he had found ro young also investigated neches’ tangible assets and determined that neches had no tangible assets from which to collect accordingly ro young determined neches’ tax_liabilities for the years at issue to be noncollectible outstanding accounts on date respondent sent petitioner a letter informing him that the irs was conducting a transferee_liability examination of petitioner concerning neches’ tax_liabilities for the years at issue on date respondent sent petitioner a notice of liability x expert witnesses the parties presented expert testimony on a number of disparate matters petitioner presented the report and testimony of expert witness s todd burchett to prove that neches was solvent at the time of the stock sale mr burchett is a certified_public_accountant c p a senior appraiser accredited by the american society of appraisers asa and certified in financial forensics and accredited in business valuation by the american institute of certified public accountants aicpa mr burchett maintained that under a solvency analysis the texas franchise tax is assumed to have been paid and therefore would be treated as a deductible expense treating the franchise tax as a deductible expense would have reduced neches’ federal_income_tax liability by dollar_figure resulting in equity of dollar_figure accordingly mr burchett concluded that neches was not insolvent as of august and respondent presented the reports and testimonies of two expert witnesses-- francis burns and steven hastings mr burns is a senior appraiser accredited by the asa is accredited in business appraisal review by the institute of business appraisers holds a master’s degree in finance and economics and has over years of valuation experience mr hastings is a c p a is certified in financial forensics by the aicpa and has over years of financial and valuation experience mr burns submitted two reports one valuing neches’ intangible assets as of date and the other valuing a interest in the mci loan with respect to neches’ intangible assets mr burns noted that pursuant to its purchase and sale agreement with martin neches sold the following intangible assets rights to intellectual_property including patents and trademarks licenses and permits used in operation accounts instruments and intangibles and goodwill mr burns concluded that following the asset sale neches no longer had any going_concern_value because it had disposed of all of its income-generating assets and had no continuing earning power mr burns further concluded that any personal_goodwill arising from petitioner’s special skills or reputation could not be capitalized upon because such goodwill is generally nontransferable and unmarketable petitioner had resigned from neches and petitioner had signed a 10-year noncompete agreement precluding him from working in the ammonia storage industry finally mr burns concluded that neches’ only identifiable intangible asset of value was its incorporation status and its previously incurred incorporation costs which he estimated to be less dollar_figure with respect to the value of a interest in the mci loan that wilder contributed to neches mr burns determined its value on the basis of a babe collectibility assessment the mci loan had been acquired as part of a nonperforming_loan portfolio by babe on date babe paid dollar_figure for the entire loan portfolio which had a total outstanding balance of dollar_figure the mci loan with an outstanding balance of dollar_figure represented of the loans not designated not collectable or of loans designated collectible accordingly mr burns valued the mci loan at a midpoint value of dollar_figure and calculated a interest of the loan to be worth dollar_figure mr hastings also submitted two expert reports one regarding industry due diligence standards for a sale of stock and the other regarding wilder’s profit potential in contributing a interest in the mci loan to neches with mr hastings also opined on the business_purpose and economic_substance of the stock sale to midcoast and wilder’s contribution of the mci loan interest the economic_substance and business_purpose of a transaction is a mixed question of fact and law but the ultimate determination of whether to recharacterize a transaction because it lacks economic_substance or a business_purpose is a matter of law exclusively within the purview of a court see eg 437_fedappx_665 10th cir whether the form over substance economic_substance or similar doctrines apply is a mixed question of fact and law but the ultimate determination that such a doctrine applies is a matter of law which we review de novo vacating and remanding tcmemo_2010_41 608_f3d_1366 fed cir how a transaction is characterized is a question of law we review de novo accordingly we review the trial court’s application of the economic_substance_doctrine without deference 342_f3d_890 8th cir holding that a business_purpose existed as a matter of law even if ‘business purpose’ were to be treated as a question of fact 277_f3d_778 5th cir holding that whether a transaction has economic_substance or a business_purpose is a legal conclusion subject_to de novo review rev’g 113_tc_214 87_tc_1087 noting that in determining whether a transaction lacked economic_substance and was continued respect petitioner’s stock sale to midcoast mr hastings opined that petitioner failed to meet industry standards for financial legal commercial and integration planning due diligence mr hastings based his conclusion on the continued therefore a sham we are here focusing our attention not on questions of fact but on a question of law aff’d sub nom 897_f2d_915 8th cir cf 916_f2d_1414 n 9th cir noting that although whether a transaction is lacking in economic_substance is perhaps a mixed issue of law and fact such determination is reviewed under the clearly erroneous standard because it is essentially a factual determination citations and quotation internal marks omitted rev’g tcmemo_1987_492 but see 320_f3d_282 2d cir whether a transaction lacks economic_substance is a question of fact that we review under the clearly erroneous standard aff’g 117_tc_328 157_f3d_231 3d cir w e review the tax court’s factual findings including its ultimate finding as to the economic_substance of a transaction for clear error aff’g in part and rev’g in part tcmemo_1997_115 752_f2d_89 4th cir whether under this test a particular transaction is a sham is an issue of fact aff’g in part rev’g in part 81_tc_184 85_tc_397 b usiness purpose is a question of fact and we must look to all of the facts and circumstances an expert witness’ testimony is admissible only insofar as it assists the trier of fact through the application of scientific technical or specialized expertise to understand the evidence or to determine a fact in issue and opinions regarding the legal standards applicable to this case are outside of his competence and must be excluded city of tuscaloosa v harcros chems inc f 3d 11th cir see also 898_f2d_1537 11th cir a n expert witness also may not testify to the legal implications of conduct the court must be the only source of law consequently we give no weight to mr hastings’ business_purpose and economic_substance analysis following facts petitioner failed to investigate midcoast’s financial status and funding sources failed to research midcoast’s legal standing and litigation record failed to research the business mechanics of the asset recovery business and failed to investigate the operations of previously acquired entities that had allegedly been converted into the asset recovery business with respect to the mci loan contribution mr hastings concluded that the potential for profit was virtually nonexistent according to mr hastings an asset recovery firm generally expects to collect dollar_figure for every dollar_figure spent on a debt portfolio one of the three dollars would pay for collection costs another would pay for the investment itself and the third would be profit the loan portfolio purchased by babe comprised individual loans originated before korea first bank kfb while the exact ages of the loans are unknown they were all originated before date mr hastings opined that the age of the kfb loans indicated a low probability of collection due to difficulties in locating the debtors and the likely existence of previous collection attempts mr hastings further noted that historical collections on the kfb loans had been low between date and date a total of dollar_figure was collected on the entire loan portfolio which represented a holding_period collection rate of of the face_amount or an annualized collection rate of no collections had occurred on the mci loan on the basis of these historic collection rates and neches’ lack of collection efforts mr hastings concluded that neches’ profit potential was very limited in fact mr hastings’ profitability analysis showed that babe and neches would have had to collect of the kfb portfolio’s valid loan balances to merely recoup its investment and collection costs mr hastings also opined that the contribution of only a portion of an individual loan was highly unusual in the asset recovery business because nonsyndicated loans of that size were considered illiquid investments and thus not viable candidates for partitioning moreover asset recovery firms typically did not service only portions of a particular loan discussion i background and mechanics of an intermediary or midco_transaction the transactions in this case have been described by the commissioner as an intermediary transactions tax_shelter intermediary transaction see notice_2001_16 2001_1_cb_730 clarified by notice_2008_111 2008_51_irb_1299 transactions that are the same or substantially_similar to those described in notice_2001_16 supra are identified as listed transactions for the purposes of sec_1_6011-4 income_tax regs effective date see notice supra notice_2008_111 sec_1 i r b pincite intermediary transactions have also been referred to as midco transactions see eg 736_f3d_172 2d cir vacating and remanding salus mundi found v commissioner tcmemo_2012_61 ordinarily shareholders of a c_corporation can dispose_of their interests in two ways an asset sale or a stock sale in an asset sale the c_corporation triggers the built-in_gain in its appreciated assets sec_1001 and upon a liquidating_distribution to the shareholders triggers the built-in_gain in the stock itself sec_331 sec_1001 in addition the corporation’s payment of the corporate level tax reduces the amount of cash available for distribution to the shareholders in a stock sale the shareholders sell their stock to a third party the c_corporation continues to own its appreciated assets and the corporate-level built-in_gain is not triggered generally buyers prefer to purchase assets and receive a new basis equal to the purchase_price sec_1012 whereas sellers disfavor the sale of assets because of the attendant corporate level tax because a stock sale merely defers the corporate level tax_liability however a stock sale generally commands a lower sale price than an asset sale midco or intermediary transactions are engineered to enable buyers to receive a fair market basis in the assets and for sellers to receive a purchase_price that does not fully discount for the corporate level tax_liability notice_2001_16 c b pincite describes an intermediary transaction as follows these transactions generally involve four parties seller x who desires to sell stock of a corporation t an intermediary corporation m and buyer y who desires to purchase the assets and not the stock of t pursuant to a plan the parties undertake the following steps x purports to sell the stock of t to m t then purports to sell some or all of its assets to y y claims a basis in the t assets equal to y’s purchase_price notice_2008_111 sec_2 i r b pincite elaborates on intermediate transactions as follows an intermediary transaction involves a corporation t that would have a federal_income_tax obligation with respect to the disposition of assets the sale of which would result in taxable gain built-in_gain assets in a transaction that would afford the acquiror or acquirors y a cost or fair_market_value basis in the assets an intermediary transaction is structured to cause the tax obligation for the taxable disposition of the built-in_gain assets to arise in connection with the disposition by shareholders of t x of all or a controlling_interest in t’s stock under circumstances where the person or persons primarily liable for any federal_income_tax obligation with respect to the disposition of the built-in_gain assets will not pay that tax hereafter the plan this plan can be effectuated regardless of the order in which t’s stock or assets are disposed notice_2008_111 sec_3 i r b pincite further explains that as a component of an intermediary transaction a t least half of t’s built-in tax that would otherwise result from the disposition of the sold t assets is purportedly offset or avoided or not paid the court_of_appeals for the second circuit has described one variation of a midco_transaction as follows midco transactions or intermediary transactions are structured to allow the parties to have it both ways letting the seller engage in a stock sale and the buyer engage in an asset purchase in such a transaction the selling shareholders sell their c corp stock to an intermediary entity or midco at a purchase_price that does not discount for the built-in_gain_tax liability as a stock sale to the ultimate_purchaser would the midco then sells the assets of the c corp to the buyer who gets a purchase_price basis in the assets the midco keeps the difference between the asset sale price and the stock purchase_price as its fee the midco’s willingness to allow both buyer and seller to avoid the tax consequences inherent in holding appreciated assets in a c corp is based on a claimed tax-exempt status or supposed tax_attributes such as losses that allow it to absorb the built-in_gain_tax liability see i r s notice_2001_16 2001_1_cb_730 if these tax_attributes of the midco prove to be artificial then the tax_liability created by the built-in_gain on the sold assets still needs to be paid in many instances the midco is a newly formed entity created for the sole purpose of facilitating such a transaction without other income or assets and thus likely to be judgment-proof the irs must then seek payment from the other parties involved in the transaction in order to satisfy the tax_liability the transaction was created to avoid diebold found inc v commissioner f 3d pincite the current case involves a twist to the intermediary transaction described above by the court_of_appeals for the second circuit the tax mechanics of a midco_transaction however remain the same regardless of the order in which the stock sale and asset sale occurs notice_2008_111 sec_2 here petitioner engaged in an asset sale before the stock sale as a result neches had already recognized_built-in_gain and no longer owned any noncash assets in both cases the stock purchase_price did not fully discount for the corporation’s tax_liability in this case midcoast’s profit comes indirectly from the asset buyer as the amount of cash left in neches over the price the buyer paid for the stock finally both variations of the transaction require midco to prevail in offsetting the gain with losses in order for the transaction to succeed ii legal standard and burden_of_proof under sec_6901 the commissioner may proceed against a transferee of property to assess and collect federal_income_tax penalties and interest owed by a transferor the commissioner may collect a transferor’s unpaid tax from the transferee if an independent basis exists under applicable state law or state equity principles for holding the transferee liable for the transferor’s debts sec_6901 357_us_39 100_tc_180 sec_6901 does not impose liability on the transferee but merely gives the commissioner a procedure to collect the transferor’s existing liability commissioner v stern u s pincite state law determines the elements of liability while sec_6901 provides the remedy or procedure to be employed by the commissioner as the means of enforcing that liability 305_f2d_664 2d cir aff’g 35_tc_1148 thus sec_6901 places the commissioner in precisely the same position as that of ordinary creditors under state law 680_f3d_417 4th cir aff’g tcmemo_2011_63 the applicable state law is the law of the state in which the transfer occurred commissioner v stern u s pincite the commissioner may assess transferee_liability under sec_6901 against a party only if three distinct requirements are met the transferor must be liable for the unpaid tax the party must be a transferee under sec_6901 pursuant to federal tax law principles and the party must be subject_to liability under the applicable state law or state equity principles swords trust v commissioner t c __ __ slip op pincite date see also diebold found inc v commissioner f 3d pincite starnes v commissioner f 3d pincite sec_6902 provides that the commissioner bears the burden of proving that a person is liable as a transferee see also rule d sec_6902 further provides that the commissioner does not bear the burden of proving that the transferor is liable for the underlying tax_liability see also rule d cf rule a 290_us_111 holding that the commissioner’s determinations are presumed to be correct and the taxpayer bears the burden of proving them wrong iii neches’ federal_income_tax liabilities under sec_6901 petitioner may challenge the underlying tax_liability of neches see also 514_us_527 c ertain transferees may litigate the tax_liabilities of the transferor if the transfer qualifies as a fraudulent conveyance under state law the code treats the transferee as the taxpayer l v cast465_f3d_1243 11th cir in the notice_of_deficiency to neches respondent disallowed deductions for management fees of dollar_figure professional fees of dollar_figure and a dollar_figure writeoff of the mci loan petitioner argues that respondent is precluded from disallowing the management fees as a business_expense of neches because during the audit of his personal tax_return the irs made adjustments only to certain management fee payments to the yacht club by allocating of those payments to the rhc trust petitioner claims that therefore r espondent’s attempt to recharacterize the management fees in this case is nothing more than a naked attempt to justify his litigating position we disagree petitioner appears to argue without citing any legal authority for his proposition that the irs may not take inconsistent positions in determining the tax_liabilities of two related_taxpayers however we see no inconsistency in respondent’s positions whether a payment made by neches is includible in petitioner’s income is a separate and distinct issue from whether that payment is an ordinary and necessary business_expense of neches petitioner bears the burden of establishing that respondent erred in disallowing neches’ claimed management fees deduction see sec_6902 rule a d at trial petitioner testified that every month rich international invoiced neches for his management fees which covered among other things his travel and florida office expenses petitioner also produced and testified regarding three representative invoices dated date date and date for dollar_figure dollar_figure and dollar_figure respectively these invoiced amounts appear in neches’ general ledger as well on the basis of petitioner’s testimony the representative invoices and neches’ general ledger we find that petitioner has established that the following management fees are ordinary and necessary business_expenses of neches under sec_162 date l1 total description rich international inc --invoice rich international inc --invoice rich international inc --invoice rich international inc rich international inc --invoice rich international inc --invoice rich international inc --invoice rich international inc --invoice rich international inc --invoice rich international inc --invoice amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure with respect to the remaining management fee entries respondent argues that the general ledger is replete with large round unexplained transfers we agree petitioner has failed to substantiate with documentary_evidence or otherwise the remaining management fee entries in neches’ general ledger petitioner also disputes respondent’s disallowance of the professional fees claimed by neches however petitioner has failed to provide any evidence to substantiate these fees and therefore has failed to meet his burden_of_proof finally petitioner does not dispute respondent’s disallowance of the bad_debt_loss for the mci loan accordingly we sustain respondent’s determinations regarding neches’ tax_liabilities for the years at issue with the exception of dollar_figure in management fee expenses iv transferee status under sec_6901 whether a person is a transferee within the meaning of sec_6901 is undisputedly a question of federal_law see starnes v commissioner f 3d pincite the term transferee is an expansive one that includes donee heir legatee devisee and distributee sec_6901 see also sec_301_6901-1 proced admin regs t he term ‘transferee’ includes an heir legatee devisee distributee of an estate of a deceased person the shareholder of a dissolved corporation the assignee or donee of an insolvent person the successor of a corporation a_party_to_a_reorganization as defined in sec_368 and all other classes of distributees moreover sec_6901 clearly contemplates for transferee to include not just an initial transferee but successive transferees a transferee of a transferee as well see sec_6901 and providing differing periods of limitations for assessment depending on whether a person is an initial transferee or a transferee of transferee petitioner does not argue that he is not a transferee under sec_6901 and we deem that issue conceded see 121_tc_308 in addition we hold that petitioner falls within the expansive definition of transferee set forth in sec_6901 with respect to the special dividend and the other pre-stock-sale asset distributions petitioner is a distributee of neches with respect to the proceeds from the sale of neches stock petitioner is a transferee of neches holdings which itself is a distributee of neches having established that petitioner is a sec_6901 transferee under federal_law principles we now address whether petitioner has transferee_liability under texas state lawdollar_figure v transferee_liability under the texas uniform fraudulent transfer act in deciding matters of state law the court_of_appeals for the eleventh circuit has held in determining the law of the state federal courts must follow the decisions of the state’s highest court and in the absence of such decisions on an issue must adhere to the decisions of the state’s intermediate appellate courts both parties agree that texas law governs the issue of transferee_liability because the transfers at issue occurred in texas--ie neches was incorporated in texas conducted business in texas had its principal_place_of_business in texas declared its dividends and distributions in texas and had bank accounts in texas moreover both parties agree that an appeal of this case lies in the court_of_appeals for the eleventh circuit under sec_7482 because petitioner resided in florida when he filed his petition unless there is some persuasive indication that the state’s highest court would decide the issue otherwise 678_f2d_942 11th cir see also swords trust v commissioner t c at ___ slip op pincite citing commissioner v estate of bosch u s holding that where a decision involves the applicability of state law a federal court must apply state law in the manner that the highest court of the state has indicated that it would apply the law and 110_tc_297 if the state’s highest court has not spoken on the subject then we must apply what we find to be the state law after giving ‘proper regard’ to relevant rulings of other courts of the state commissioner v estate of bosch u s pincite ‘only where no state court has decided the point in issue may a federal court make an educated guess as to how that state’s supreme court would rule ’ flintkote co f 2d pincite quoting 477_f2d_553 5th cir a texas state law in texas enacted the uniform fraudulent transfer act of ufta as chapter of its business and commerce code tufta tex bus com code ann sec_24 west chapter is nearly identical in ufta and tufta compare tufta ch with ufta ch tufta sec_24 provides this chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it moreover tex gov’t code sec_311 west instructs that a uniform act included in a code shall be construed to effect its general purpose to make uniform the law of those states that enact it finally the supreme court of texas has held that in interpreting tufta courts should ensure that their construction is as consistent as possible with the constructions of other states that have enacted a uniform fraudulent transfer act containing a similar provision nathan v whittington s w 3d tex accordingly although we apply texas state law we shall give due consideration to the constructions of other states that have enacted ufta tufta has several separate and distinct fraud provisions--two constructive fraud provisions and one actual fraud provision the first provision tufta sec_24 a is a constructive fraud provision that applies regardless of a transferor’s or transferee’s actual intent e poultry distribs inc v yarto puez no 00-cv- wl at n d tex date tufta sec_24 a provides a transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the debtor made the transfer without receiving a reasonably equivalent value in exchange for the transfer and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer the second provision tufta sec_24 a is another constructive fraud provision that applies regardless of a transferor’s or transferee’s actual intent see first nat’l bank of seminole v hooper s w 3d tex tufta sec_24 a provides a transfer made by a debtor is fraudulent as to a creditor whether the creditor’s claim arose before or within a reasonable_time after the transfer was made if the debtor made the transfer without receiving a reasonably equivalent value in exchange for the transfer and the debtor b intended to incur or believed or reasonably should have believed that the debtor would incur debts beyond the debtor’s ability to pay as they became due finally the third fraud provision tufta sec_24 a is an actual fraud provision which provides a transfer made by a debtor is fraudulent as to a creditor whether the creditor’s claim arose before or within a reasonable_time after the transfer was made if the debtor made the transfer with actual intent to hinder delay or defraud any creditor of the debtor tufta sec b sets forth nonexclusive badges_of_fraud that may give rise to an inference of actual intentdollar_figure with these fraud provisions in mind we now address whether any of the transfers made by neches to petitioner directly or indirectly are fraudulent transfers under tufta b special dividend and other pre-stock-sale distribution sec_1 transfers made after date we first address whether distributions made by neches between date and the stock sale are fraudulent transfers under tufta’s first fraud tex bus com code ch tufta sec_24 b west provides in determining actual intent under subsection a of this section consideration may be given among other factors to whether the transfer or obligation was to an insider the debtor retained possession or control of the property transferred after the transfer the transfer or obligation was concealed before the transfer was made or obligation was incurred the debtor had been sued or threatened with suit the transfer was of substantially_all the debtor’s assets the debtor absconded the debtor removed or concealed assets the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred the transfer occurred shortly before or shortly after a substantial debt was incurred and the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor provision tufta sec_24 a under this provision a transfer is fraudulent as to a creditor if the creditor’s claim arose before the transfer was made the debtor did not receive a reasonably equivalent value in exchange for the transfer and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer respondent’s claim against neches arose when martin purchased its appreciated assets--ie date after date neches transferred a number of assets to petitioner and to entities owned wholly or in part by petitioner following the asset sale to martin neches transferred to yacht club dollar_figure in cash and a dollar_figure million koch lien escrow account of which accrued to the benefit of the rhc trust during this period neches also transferred dollar_figure in cash to buffalo holdings and purchased a dollar_figure in determining whether a party is a transferee texas courts have adopted a legal dominion or control test--ie a transferee is a party who has the right to put the money or asset to his own use see eg newsome v charter bank colonial s w 2d tex app citing in re coutee 984_f2d_138 5th cir noting that under the dominion or control test a party is a transferee if he gains legal dominion or control_over the funds as the sole shareholder of rich international and buffalo holdings petitioner had full dominion and control_over their operations and assets moreover as the creator of the rhc trust petitioner had dominion and control_over the trust’s assets finally as of date petitioner had full dominion and control_over yacht club which was owned by buffalo holdings and by the rhc trust accordingly under texas state law petitioner is a transferee with respect to transfers made to entities under his dominion and control toyota vehicle for petitioner finally neches distributed a number of assets which it had valued at dollar_figure in satisfaction of a special dividend to petitioner neches did not receive any value much less reasonably equivalent value in exchange for these transfers finally neches became insolvent as a result of these transfers --after distributing the special dividend neches’ liabilities exceeded its assets by over dollar_figure accordingly we conclude that neches’ pre-stock-sale distributions made after date including the special dividend are fraudulent under tufta sec_24 a these transfers were part of a series of transfers made to remove from neches cash and noncash assets until only a magical amount of cash remained for the purposes of determining insolvency texas courts have looked to whether related transfers in the aggregate rendered the debtor insolvent see eg arriaga v cartmill s w 3d tex app finding that the debtor was insolvent after transferring two properties to his son shortly after his appeal was dismissed shelley v walnut place nursing home no 05-94-01047-cv wl at tex app date finding that the debtor was insolvent after transferring two properties after a lawsuit was initiated but before the judgment was rendered not designated for publication moreover insolvency is to be evaluated from the creditor’s perspective nat’l loan invs l p v robinson s w 3d tex app we discredit mr burchett’s opinion that neches was solvent on august and mr burchett’s solvency opinion was contingent on the payment of neches’ texas state franchise tax_liability neches’ texas state franchise tax_liability was never paid transfers made before date next we address whether distributions made by neches between may and date are fraudulent transfers under tufta’s second fraud provision tufta sec_24 a unlike tufta’s first fraud provision which applies only to fraudulent transfers with regard to existing creditors tufta’s second and third fraud provisions apply to present and future creditors 456_br_253 bankr w d tex compare tufta sec_24 a with tufta sec_24 under tufta’s second fraud provision a transfer is fraudulent as to a creditor whether the creditor’s claim arose before or within a reasonable_time after the transfer was made emphasis added if the debtor did not receive reasonably equivalent value in exchange for the transfer and the debtor intended believed or reasonably should have believed that he would incur debts beyond his ability to pay tufta sec_24 a neches made a number of transfers to entities controlled by petitioner before date--ie the date the martin asset sale closed and the date on which respondent’s claim against neches arose in may neches made transfers totaling dollar_figure to rich international and dollar_figure to yacht club of which is attributable to the rhc trust as with the earlier discussed transfers neches did not receive any value much less reasonably equivalent value in return for these transfers these transfers were made after neches signed a nonbinding term sheet regarding the sale of its operating_assets on date therefore respondent’s claim which arose within a month of the transfers arose within a reasonable_time after the transfers see west v seiffert in re houston drywall inc no 95161-h4-7 wl at ndollar_figure bankr s d tex date holding that claim that arose one year after the transfer was within a reasonable_time under tufta sec_24 a cf williams v performance diesel inc no 14-00-00063-cv wl at tex app date holding that although the definition of reasonable_time under tufta is not specifically defined the four-year statute_of_limitations suggests that a reasonable_time is within four years finally we find that neches through petitioner intended to incur debts beyond its ability to pay as of early may neches had signed a term sheet for the sale of its operating_assets petitioner knew that because of neches’ low basis in its assets neches would incur substantial capital_gain tax_liability as a result of the sale moreover during the pendency of the asset sale petitioner intended to enter into a stock enhancement transaction as a next step in fact petitioner had kept in routine contact with mr wellington of midcoast since date and had even told mr wellington that an asset sale closing looks good in petitioner understood that the shareholder premium in a stock enhancement transaction represented a percentage of the acquired corporation’s tax_liability and he knew that the buyer saw the tax_liability as an asset that it could use moreover petitioner intended to remove assets from neches until only a magical amount of cash remained we therefore conclude that at the very least petitioner reasonably should have known that by entering into an asset sale followed by a stock enhancement transaction neches would incur tax_liabilities beyond its ability to pay accordingly we conclude that neches’ pre-stock-sale distributions made after date are fraudulent under tufta sec_24 a c sale of neches’ stock to midcoast collapsing transaction under texas state law the parties have not cited and we did not find any cases in which a series of transactions was treated as a single transaction under tufta nonetheless respondent contends that we should look to hbe leasing corp v frank f 3d 2d cir and 736_f3d_172 to recharacterize under texas state law the dollar_figure million stock sale as a liquidating_distribution of dollar_figure million in bowman v el paso cgp co llc s w 3d tex app the court_of_appeals of texas explained courts will generally look past the form of a transaction to its substance ‘thus an allegedly fraudulent conveyance must be evaluated in context where a transfer is only a step in a general plan the plan must be viewed as a whole with all its composite implications ’ 313_br_219 n d ohio quoting 991_f2d_31 2d cir in 991_f2d_31 2d cir the court_of_appeals for the second circuit held that under the new york ufca a transfer of although 48_f3d_623 2d cir and 736_f3d_172 2d cir are analyzed under the uniform fraudulent conveyance act ufca the predecessor statute to ufta they are nonetheless instructive to our analysis because the collapsing of transactions is a common_law doctrine which would not have been supplanted by texas’ adoption of ufta cf waffle house inc v williams s w 3d tex holding that the legislative creation of a statutory remedy is not presumed to displace common-law remedies that abrogation of common-law claims is disfavored and that courts may only construe the enactment of a statutory cause of action as abrogating a common_law claim if there exists ‘clear repugnance’ between the two causes of action moreover ufta and tufta expressly contemplates supplementation by the common_law ufta sec tufta sec_24 unless displaced by the provisions of this chapter the principles of law and equity supplement its provisions property for corporate shares and a subsequent distribution of those shares by a debtor_corporation should be viewed as a whole in determining whether the corporation received fair consideration the court explained so viewed the restructuring was not supported by fair consideration for in effect it was a gratuitous transfer of the new york property by the debtor_corporation id pincite the court_of_appeals of texas in bowman s w 3d pincite focused on the substance of what occurred between a debtor_corporation and its shareholder to determine whether the corporation received reasonable equivalent value the court held that because the shareholder allegedly transferred more money to the corporation than the corporation transferred to the shareholder in the aggregate there was a genuine issue of material fact about whether the corporation received reasonably equivalent value id pincite mindful of tufta sec_24 tex gov’t code sec_311 direction from the texas supreme court and the court_of_appeals of texas’ example in bowman we look to caselaw decided under new york ufca as persuasive authority in determining whether the substance of the transactions in this case is that of a liquidating_distribution it is well established that multilateral transactions may under appropriate circumstances be ‘collapsed’ and treated as phases of a single transaction hbe leasing f 3d pincite citing orr f 2d pincite in hbe leasing f 3d pincite the court described a paradigmatic scheme under this collapsing doctrine in which o ne transferee gives fair value to the debtor in exchange for the debtor’s property and the debtor then gratuitously transfers the proceeds of the first exchange to a second transferee the first transferee thereby receives the tufta sec_24 provides this chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it tex gov’t code sec_311 west instructs a uniform act included in a code shall be construed to effect its general purpose to make uniform the law of those states that enact it in nathan v whittington s w 3d tex the supreme court of texas has held that in interpreting tufta courts should ensure that their construction is as consistent as possible with the constructions of other states that have enacted a uniform fraudulent transfer act containing a similar provision debtor’s property and the second transferee receives the consideration while the debtor retains nothing these transactions can be collapsed if two requirements are met the consideration received from the first transferee must be reconveyed by the debtor for less than fair consideration or with an actual intent to defraud creditors and the transferee in the leg of the transaction sought to be voided must have actual or constructive knowledge of the entire scheme that renders her exchange with the debtor fraudulent id respondent argues that the true substance of the stock sale and subsequent transactions is a liquidating_distribution to petitioner of dollar_figure million we disagree the collapsing of a multilateral transaction into a single transaction is appropriate only where the outcomes of the multilateral transaction and the recast transaction are substantively similar as petitioner correctly points out before the stock sale petitioner held all of neches’ stock with a value of negative dollar_figure and midcoast held dollar_figure in cash ie dollar_figure for neches stock and dollar_figure for professional fees petitioner owed to morgan joseph following the stock sale petitioner had dollar_figure in cash morgan joseph had dollar_figure in cash and neches holdings held all of neches’ stock both before and after the stock sale neches held dollar_figure in cash and owed dollar_figure in federal and state tax_liabilities although midcoast and neches holdings ultimately removed dollar_figure in cash from neches before selling it to wilder these distributions occurred after the stock sale and without petitioner’s knowledge even if we were to find that petitioner had constructive knowledge of these post-stock-sale distributions petitioner was not a recipient of those distributions--midcoast and neches holdings were therefore we conclude that a liquidating_distribution of dollar_figure million to petitioner does not reflect the true substance of the stock sale and subsequent transactions respondent’s reliance on hbe leasing and diebold found is misplaced first hbe leasing is distinguishable from the current case in hbe leasing f 3d pincite the debtor gave a transferee a mortgage in return for mortgage proceeds of dollar_figure which it immediately passed on to its majority shareholder the court held that the net result of these transactions was that the transferee received a mortgage from the debtor the majority shareholder received dollar_figure from the transferee and the debtor itself received nothing finding that the transferee had constructive knowledge that the debtor might improperly funnel the mortgage proceeds to third parties id pincite the court held that the two transactions should be collapsed into a single transaction in which the transferee received a mortgage from the debtor and the debtor received nothing in return id pincite unlike the transferee in hbe leasing petitioner engaged in a transaction with a third party--ie midcoast--not the debtor--ie neches thus the first prong of the test set forth in hbe leasing is not satisfied moreover in hbe leasing the transferee held a dollar_figure mortgage regardless of whether the transactions were collapsed in contrast under respondent’s theory petitioner would be deemed to have received dollar_figure million in a liquidating_distribution rather than the dollar_figure million ie dollar_figure in cash and the assumption of his dollar_figure obligation to morgan joseph he actually received diebold found is likewise distinguishable in diebold found inc v commissioner f 3d pincite the following transactions occurred shareholders of double d a corporation which held primarily highly appreciated publicly_traded_securities and real_estate sold their double d shares to shapp ii for dollar_figure million shapp ii sold the publicly_traded_securities to morgan stanley leaving double d with dollar_figure million in assets and a large capital_gain tax_liability and shapp ii distributed to the shareholders the dollar_figure million at least partially from the proceeds of its sale of the publicly_traded_securities the court held that if the above transactions are collapsed they will be treated as though double d sold all of its assets and made a liquidating_distribution to the shareholders id pincite in diebold found the cumulative effect of the transactions resulted in the shareholders’ receiving nearly of the value of double d’s assets in such circumstances collapsing the multiple business deals and recharacterizing sale proceeds as a liquidating_distribution fairly reflects the true substance of the transactions in contrast petitioner received only of the value of neches’ assets we therefore conclude that the true substance of the stock sale and subsequent transactions in this case is not that of a liquidating_distribution to petitioner accordingly we decline to recast the dollar_figure million of stock sale proceeds as a dollar_figure million liquidating_distribution our inquiry does not end just because petitioner is a transferee of neches holdings rather than of neches with respect to the stock sale proceeds petitioner may still be liable under a transferee-of-transferee theory transferee-of-transferee liability although petitioner is not an initial transferee of neches’ cash holdings he nonetheless has liability as a transferee of a transferee in sawyer trust of date v commissioner 712_f3d_597 1st cir rev’g and remanding tcmemo_2011_298 the court_of_appeals held that the tax_court overlooked transferee-of-transferee liability under ufta and remanded to the tax_court for further analysis under a transferee-of-transferee theory of liability the facts in sawyer trust are similar to the facts of the current case in sawyer trust of date v commissioner f 3d pincite a shareholder trust held a interest in four c corporations with large built-in gains two of the corporations were taxi corporations and the other two were real_estate corporations id in order to generate the funds necessary to satisfy some large estate_tax liabilities the trustee decided to sell certain highly appreciated assets of the c corporations id the trustee further decided to sell the stock in the corporations to fortrend an entity similar to midcoast id the stock sale involved the following steps the corporations liquidated their assets and satisfied all of their nontax liabilities leaving the corporations with nothing but cash and tax_liabilities and trust sold all of its stock in the corporations to various acquisition corporations that fortrend had formed for a price equal to the value of the companies’ assets which by that point consisted only of cash like texas massachusetts the state whose substantive law controlled in sawyer trust of date v commissioner 712_f3d_597 1st cir rev’g and remanding tcmemo_2011_298 also adopted the uniform fraudulent transfer act of minus a percentage of the value of the companies’ federal and state tax_liabilities sawyer trust of date v commissioner tcmemo_2014_59 at in total fortrend paid the trust more than dollar_figure million for the taxi corporations whose combined net_book_value was only about dollar_figure million and about dollar_figure million for the real_estate corporations whose combined net_book_value was only about dollar_figure million id at at the time of the stock sale all four corporations were comfortably solvent the two taxi corporations had about dollar_figure million in cash and about dollar_figure million of tax_liability and the two real_estate corporations had about dollar_figure million in cash and about dollar_figure million of tax_liabilities id by yearend fortrend had caused the four corporations to make numerous transfers that ultimately left them with a combined cash balance of approximately dollar_figure while their combined tax_liability remained at about dollar_figure million id as explained by the court_of_appeals for the first circuit if the irs has a fraudulent transfer claim against the fortrend acquisition vehicles then the irs is also a creditor of the fortrend acquisition vehicles under the massachusetts uniform fraudulent transfer act see id mass gen laws ch 109a sec_2 creditor is person who has a claim and if it is a creditor of the fortrend acquisition vehicles the irs can recover not only from the fortrend acquisition vehicles themselves but also from parties who received fraudulent transfers from the fortrend acquisition vehicles sawyer trust of date v commissioner f 3d pincite on remand we found that the shareholder trust was liable as a transferee of a transferee but limited the amount of recovery to the premium value received in excess of the corporations’ fair_market_value because the trust was a good-faith transferee sawyer trust of date v commissioner tcmemo_2014_59 under the facts of sawyer trust of date v commissioner at the initial fraudulent transfer occurred when fortrend caused the companies to distribute its cash to the fortrend acquisition entities the initial transferees at the time of these transfers the irs was already a creditor of the companies and as a result of unlike the taxpayer in sawyer trust of date v commissioner tcmemo_2014_59 petitioner was not a good-faith transferee see discussion supra p sec v pt b moreover petitioner would not have benefited from good- faith transferee status because he transferred an asset of negative value to neches holdings see tufta sec_24 d notwithstanding voidability of a transfer under this chapter a good_faith transferee is entitled at the transferee’s election to the extent of the value given the debtor for the transfer to a reduction in the amount of the liability on the judgment our use of the words initial and subsequent does not signify a temporal relationship rather these words specify a relationship to the debtor-- ie the initial transfer is a transfer by a debtor to a n initial transferee and a subsequent transfer is a transfer from a transferee whether initial or subsequent to another subsequent transferee in sawyer trust of date the debtors were the acquired corporations the distribution of cash from the debtor to fortrend the fortrend acquisition entities initial transferees was the initial transfer the transfer of the stock purchase_price from fortrend the fortrend acquisition entities to the trust subsequent transferee was the subsequent transfer note that the subsequent transfer occurred before the initial transfer the transfers became a creditor of the fortrend acquisition entities as well id the court then found that the stock sale proceeds received by the trust was a fraudulent transfer from the fortrend acquisition entities because the following factors were met fortrend did not receive a reasonably equivalent value in exchange for the transfer and fortrend intended to incur believed or reasonably should have believed that it would incur debts beyond its ability to pay as they became due id at in performing its analysis the court did not distinguish between fortrend and the fortrend acquisition vehicles moreover the court found transferee-of-transferee liability even though the irs did not become a creditor of the fortrend acquisition entities until after the stock sale--ie upon the later-occurring initial transfer of cash from the acquired corporations to the fortrend acquisition entities this is because under ufta sec_4 a creditor’s claim can arise either before or after the transfer was made cf tufta sec_24 requiring the creditor’s claim to arise before or within a reasonable_time after the transfer was made similarly in this case the initial transfer occurred when neches distributed approximately dollar_figure million to midcoast via neches holdings following the stock sale in each of these cash distributions neches received a demand note from neches holdings in the same amount accordingly these distributions may be viewed as transfers of cash from neches to neches holdings followed by subsequent transfers from neches holdings to midcoast at the time of these transfers the irs was a creditor of neches neches was insolvent and neches did not receive any value in exchange these the irs generally becomes a creditor of a taxpayer as of the date the obligation to pay the tax accrues in this case the irs became a creditor of neches for the capital_gain of neches’ assets at the time of the assets sale to martin--ie date in 910_f2d_240 5th cir quoting frees v baker s w tex the court_of_appeals for the fifth circuit explained the texas courts have given a broad construction to the term creditor so that the texas fraudulent transfers act protects the holders of unliquidated unmatured contingent claims see burnett v chase oil gas inc s w 2d tex app --tyler no writ as the burnett court put it t he existing creditors who may attack the transfer need not have been the owners of a fully matured and liquidated debt id the character of the claim if it is just and lawful is immaterial it need not be due for although the holder cannot maintain an action until it is due he nevertheless has an interest in the property as a fund out of which the demand ought to be paid a contingent claim is as fully protected as one that is absolute the neches holdings demand notes were valueless because midcoast and neches holdings never intended to repay neches shortly after the cash distributions neches holdings sold neches to wilder in exchange for wilder’s assumption of the demand note obligations on that very same day wilder continued transfers were therefore fraudulent under tufta sec_24 a and as a result the irs became a creditor of neches holdings on date by virtue of its claim against neches holdings see tufta sec_24 ‘creditor’ means a person who has a claim as a creditor to neches holdings the irs can recover not only from neches holdings but also from parties who received fraudulent transfers from itdollar_figure a slight wrinkle is introduced because the stock purchase funds came from a midcoast account we find that while the funds may have originated from midcoast’s account neches holdings actually paid for the neches stock on the date of the stock sale neches holdings borrowed dollar_figure from midcoast by demand note we further find that midcoast contributed to neches holdings the difference between the demand note amount and the dollar_figure paid to petitioner during the stock sale therefore we must determine whether the dollar_figure that neches holdings transferred to petitioner constitutes a fraudulent transfer continued declared a dividend of the demand notes at that point both the receivable and obligation to pay were held by wilder which effectively canceled out the demand notes see also tufta sec_24 b in addition to initial transferees liability may be imposed on any subsequent transferee other than a good_faith transferee who took for value a constructive fraud under tufta’s second fraud provision a transfer is fraudulent as to a creditor whether the creditor’s claim arose before or within a reasonable_time after the transfer was made if the debtor did not receive reasonably equivalent value in exchange for the transfer and the debtor intended to incur or believed or reasonably should have believed that the debtor would incur debts beyond the debtor’s ability to pay as they became due tufta sec_24 a first the irs became a creditor of neches holdings ie on date within a reasonable_time after its transfer to petitioner ie on date second neches holdings received an asset of negative value in exchange for the transfer finally neches holdings knew or should have known that its purchase of neches would cause it to incur debts beyond its ability to pay like fortrend in sawyer trust neches holdings purchased neches using approximately dollar_figure million in loan proceeds and dollar_figure million contributed by midcoast as a new entity formed solely to acquire neches neches holdings had no other assets or income therefore neches holdings could not have repaid the dollar_figure million loan and the dollar_figure million in tax_liabilities with its dollar_figure million in cash unless its tax_avoidance strategy succeeded moreover neches holdings could not have reasonably expected its tax_avoidance strategy to succeed first neches holdings entered into these transactions against the backdrop of notice_2001_16 supra which designated these intermediary transactions as tax_shelters second neches holdings purchased neches with the sole purpose of offsetting its large tax_liabilities with acquired losses t he law is quite clear that transactions having no business_purpose other than avoiding taxes will not be respected sawyer trust of date v commissioner at citing 293_us_465 consequently neches holdings should have known that by purchasing neches it would incur debts beyond its ability to pay b actual fraud in addition to being constructively fraudulent the transfer of the stock sale proceeds from neches holdings to petitioner is fraudulent under tufta’s actual fraud provision as well under tufta sec_24 a a transfer is fraudulent as to a creditor if the creditor’s claim arose before or within a reasonable_time mr wellington of midcoast testified that midcoast had developed a number of talking points in response to certain proclamations by the irs and the emerging issues task force so that it could address the objections and concerns of sellers who were worried about violating the tax laws after the transfer was made and if the debtor made the transfer with actual intent to hinder delay or defraud any creditor as established above respondent’s claim against neches holdings arose shortly and within a reasonable_time after it transferred the stock sale proceeds to petitioner in addition we find that neches holdings’ sole purpose in entering into the stock sale and subsequent transactions was to profit by avoiding federal tax_liability therefore we find that neches holdings had actual intent to hinder delay or defraud the irs in conclusion petitioner received a fraudulent transfer from neches holdings of dollar_figure and is therefore liable as a transferee of a transferee of neches vi respondent’s collection efforts petitioner argues that respondent may not collect neches’ unpaid tax_liabilities from petitioner because respondent failed to make reasonable collection efforts in zadorkin v commissioner tcmemo_1985_137 49_tcm_1022 quoting 35_tc_1168 we held that b ecause transferee_liability under sec_6901 is a secondary liability respondent must show that ‘all reasonable efforts were made to collect the tax_liability from the transferor before proceeding against the transferee ’ with respect to the pre-stock-sale transfers the transferor is neches we find that ro young engaged in all reasonable efforts to collect from neches ro young filed federal tax_liens on neches’ assets in both texas and florida searched various databases for assets belonging to neches and levied on the few assets that he had found moreover petitioner does not argue that respondent’s collection efforts were unreasonable with respect to neches with respect to the stock sale proceeds the transferor is neches holdings where the transferor is hopelessly insolvent the creditor is not required to take useless steps to collect from the transferor the reasonableness of the collection efforts depends upon the facts of the individual case id in this case neches holdings was hopelessly insolvent after it distributed the cash it had received from neches to midcoast at that time neches holdings owed midcoast approximately dollar_figure million it owed neches approximately dollar_figure million and as a new entity formed solely to acquire neches itself an insolvent company it had no other assets or income accordingly we find that respondent acted reasonably in declining to take useless steps to collect from neches holdings petitioner argues that respondent may not collect from petitioner because he did not attempt to collect from mr stone shareholder of wilder his entities ie wilder babe starwalker and korea star or his counterparties petitioner cites no authority for his proposition that respondent had to pursue all potential transferees we have held it is well settled that a transferee is severally liable for the unpaid tax of the transferor to the extent of the assets received and other stockholders or transferees need not be joined 283_us_589 in the event that one transferee is called upon to pay more than his pro_rata share of the tax he is left to his rights of contribution from the other transferees 16_tc_727 construing predecessor statute see also 61_tc_278 holding that t ransferee liability is several under sec_6901 because liability under sec_6901 is several respondent may proceed against any or all transferees accordingly respondent may seek to collect from petitioner the lesser_of the amount of fraudulent transfers under state law that petitioner received directly or indirectly from neches and the amount of neches’ deficiencies penalties and interest see 42_tc_660 aff’d 351_f2d_1 2d cir feldman v commissioner tcmemo_2011_297 102_tcm_612 transferee_liability under sec_6901 includes related additions to tax penalties and interest owed by the transferors see also 758_f3d_82 1st cir pertaining to the calculation of prejudgment_interest on transferee_liability in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
